Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s election of Group I, claims 1-9 and 12, within the response of February 4, 2022 is acknowledged; however, upon further consideration, the Restriction Requirement has been withdrawn.  Accordingly, all claims have been examined on the merits.
3.	Objection is made to the disclosure for the following reasons.  Firstly, the heading, “A Brief Description of the Drawing”, has not been provided.  Furthermore, within paragraph [0010], the figure has not been properly identified by number.  Lastly, within paragraphs [0017] and [0041], “tert” has been misspelled.
4.	Objection is made to claim 2, because “tert” has been misspelled.
5.	Since statements of intended use do not carry patentable weight, it is noted that claim 9 is merely drawn to the photo-curable composition according to claim 1.
6.	Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claims 1, 4, and 10-12, the multiple uses of the word, “may”, renders the claims indefinite, because it is unclear if or to what extent the language denoted by “may” constitutes a definitive limitation.  If the language in question is optional, then it should be clearly claimed as such.
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
8.	Claims 1, 3, and 5-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, and 8 of U.S. Patent No. 10,961,380 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims comprise components that encompass the reactants of the patented claim set.  Specifically, the blocked isocyanate is met by the (meth)acrylic compound of patented claim 1, when the carbonate linkage (A-4) of patented claim 2 is selected.  Furthermore, the chain extender component is met by the polyrotaxane component of patented claim 1 that contains at least one hydroxyl group.  Regarding claim 8, patented claim 4 specifically allows for a compound corresponding to the claimed reactive diluent, and the position is taken that it would have been obvious to employ (meth)acryloyl groups as the radically polymerizable groups of the component.  Lastly, regarding claims 10 and 11, the position is taken, in view of the respective blocked polyisocyanates, that the processes of patented claims 7 and 8 yield the resins of claims 10 and 11.   
9.	Claims 2 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7 and 8 of U.S. Patent No. 10,961,380 B2 in view of Rolland et al. (US 2016/0137839 A1) and Amin et al. (US 2017/0158803 A1).
.
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


11.	Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rolland et al. (US 2016/0137839 A1) in view of Amin et al. (US 2017/0158803 A1).
Rolland et al. disclose the reaction of isocyanate terminated polyol, such as polycarbonate diol, with tert-alkyl amine (meth)acrylate blocking agent to produce a (meth)acrylate blocked isocyanate, which is combined with chain extender, reactive diluent, and photoinitiator to produce a composition, suitable for producing 3D printed articles.  Rolland et al. further disclose processing, including through the formation of “slices”, that renders applicant’s “slice data” limitation of claim 13 obvious, that yields resins having the claimed structures of claims 10 and 11.  See abstract and paragraphs [0014], [0015], [0040]-[0047], [0095], [0160], [0161], [0217], [0228], [0229], [0233]-[0240], and [0247]- [0249].  
12.	Though polycarbonate diol is disclosed within paragraph [0249], it is disclosed with other polyols and without specificity regarding its structure.  However, the position is taken that the use of polycarbonate diols having the claimed structures to produce the blocked isocyanate would have been obvious in view of the disclosure within paragraphs [0017]-[0024], [0046]-[0051], and [0074] of Amin et al., which discloses the use of polycarbonate diols, corresponding to those claimed having the claimed linkages, to produce acrylate urethanes to produce such products as additive manufactured polymers and articles having improved properties.  One would have been motivated to .
13.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765